324 F.2d 309
In re Henry V. WOLENSKI, Appellant.
No. 14574.
United States Court of Appeals Third Circuit.
Submitted Oct. 22, 1963.Decided Oct. 28, 1963.

Henry V. Wolenski, pro se.
Domenic D. Jerome, Asst. Dist. Atty., Media, Pa., for appellee.
Before STALEY and GANEY, Circuit Judges, and NEALON, District Judge.
PER CURIAM.


1
Henry V. Wolenski, presently confined in the Farview State Hospital in Waymart, Pennsylvania, filed a petition in the district court requesting that the Orphans' Court of Delaware County be ordered to issue a decree and opinion on Wolenski's petition for removal of the guardian of his estate.  The petitioner also requested that a lawyer be appointed to protect his interests.  This appeal was taken from the order of the district court denying the petition.


2
Treating the papers filed by the petitioner as requesting the district court to issue a writ of mandamus compelling action by a state official, it is clear that the district court had no jurisdiction to grant such relief.  Until recently only the District Court for the District of Columbia had original jurisdiction of an action in the nature of mandamus.  Green v. United States, 283 F.2d 687 (C.A.3, 1960).  In 1962 the Congress gave such jurisdiction to all Federal district courts, but only 'to compel an officer or employee of the United States or any agency thereof to perform a duty owed to the plaintiff.'  76 Stat. 744, 28 U.S.C.A. 1361.  Thus, the district court was without power to compel the Orphans' Court to act in this matter.


3
The order of the district court will be affirmed.